UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04052 Legg Mason Partners Money Market Trust (Exact name of registrant as specified in charter) 125 Broad Street, New York, NY 10004 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrants telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: November 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS MONEY MARKET TRUST CITI NEW YORK TAX FREE RESERVES FORM N-Q NOVEMBER 30, 2007 Citi New York Tax Free Reserves Schedule of Investments (unaudited) November 30, 2007 Face Amount Security Value SHORT-TERM INVESTMENTS  96.4% Education  9.9% $ 8,400,000 Brookhaven-Comsewogue, Union Free School District, NY, TAN, 4.000% due 6/30/08 $ Monroe County, NY, Industrial Development Agency: Civic Facility Revenue, Monroe Community College, LOC-JPMorgan Chase, 3.560%, 12/6/07 (a) Revenue, Monroe Community College, LOC-JP Morgan Chase Bank, 3.560%, 12/6/07 (a) New York City, NY, Industrial Development Agency, Civic Facility Revenue, Refunding & Improvements Touro College, LOC-JPMorgan Chase, 3.530%, 12/5/07 (a) New York State Dormitory Authority Revenue: Cornell University, SPA-JPMorgan Chase: 3.540%, 12/3/07 (a) 3.530%, 12/6/07 (a) TECP, 3.460% due 12/10/07 Court Facilities Lease, LOC-Bayerische Landesbank, 3.520%, 12/5/07 (a) Oxford University Press Inc., LOC-Landesbank Hessen-Thuringen, 3.570%, 12/5/07 (a) Wagner College, LOC-Morgan Guarantee Trust, 3.530%, 12/5/07 (a) State Personal Income Tax Revenue, Refunding Education, SPA-Depfa Bank PLC, 3.570%, 12/6/07 (a) Niagara County, NY, Industrial Development Agency Civic Facilities Revenue, Student Housing Village Corp., LOC-RBS Citizens NA, 3.560%, 12/6/07 (a) Total Education Finance  6.4% New York City, NY, TFA: Future Tax Secured: Revenue, LIQ-Landesbank Baden-Wurttemberg, 3.600%, 12/5/07 (a) SPA-Bayerische Landesbank, 3.570%, 12/3/07 (a) SPA-WestLB AG, 3.570%, 12/5/07 (a) Subordinated, SPA-Landesbank Hessen-Thuringen, 3.540%, 12/3/07 (a) 1,200,000 New York City Recovery Project Revenue, Subordinated: LIQ-Dexia, 3.500%, 12/3/07 (a) LIQ-JPMorgan Chase, 3.570%, 12/3/07 (a) LIQ-Landesbank Hessen-Thuringen, 3.550%, 12/5/07 (a) LIQ-Societe Generale, 3.570%, 12/5/07 (a) SPA-Royal Bank of Canada, 3.540%, 12/3/07 (a) New York State LGAC: LOC-Bank of Nova Scotia, 3.550%, 12/5/07 (a) LOC-Bayerische Landesbank & Westdeutsche Landesbank, 3.550%, 12/5/07 (a) LOC-Westdeutsche Landesbank & Bayerische Landesbank, 3.540%, 12/5/07 (a) Revenue, LOC-Landesbank Hessen-Thuringen, 3.550%, 12/5/07 (a) Total Finance General Obligation  12.3% Clinton County, NY, GO, BAN, 4.250% due 7/18/08 See Notes to Schedule of Investments. 1 Citi New York Tax Free Reserves Schedule of Investments (unaudited) (continued) November 30, 2007 Face Amount Security Value General Obligation  12.3% (continued) Commonwealth of Puerto Rico, GO: Refunding Public Improvements: $ 1,500,000 FGIC, SPA-JPMorgan Chase Bank, 3.570%, 12/6/07 (a) $ FSA, SPA-Dexia Credit Local, 3.470%, 12/3/07 (a) Refunding, Government Development Bank, MBIA, SPA-Credit Suisse, 3.410%, 12/5/07 (a) Deer Park, NY, UFSD, GO, TRAN, 4.250% due 6/30/08 East Hampton, NY, GO, Union Free School District, TAN, 4.000% due 6/30/08 East Ramapo, NY, CSD, GO, BAN, 4.000% due 6/19/08 Enlarged Troy School District, NY, GO, BAN, 4.250% due 7/3/08 New York City, NY, GO: LOC-Morgan Guaranty Trust, 3.540%, 12/5/07 (a) LOC-Bank of America, 3.550%, 12/5/07 (a) LOC-Bank of New York, 3.570%, 12/5/07 (a) LOC-Bank of Nova Scotia, 3.520%, 12/5/07 (a) LOC-BNP Paribas: 3.520%, 12/5/07 (a) 3.570%, 12/5/07 (a) LOC-Dexia Credit Local, 3.520%, 12/3/07 (a) LOC-JPMorgan Chase: 3.530%, 12/5/07 (a) 3.570%, 12/5/07 (a) LOC-Westdeutsche Landesbank, 3.520%, 12/5/07 (a) MBIA, SPA-Wachovia Bank, 3.560%, 12/3/07 (a) Plainview Old Bethpage, NY, CSD, GO, TAN, 4.250% due 6/30/08 Riverhead, NY, CSD, GO, TAN, 4.000% due 6/30/08 Sullivan County, NY, GO, BAN, 4.250% due 7/18/08 Syracuse, NY, GO, RAN, 4.000% due 6/30/08 Wappingers, NY, CSD, GO, BAN, 4.250% due 7/18/08 Total General Obligation Government Facilities  3.9% Jay Street Development Corp., NY, Courts Facility Lease Revenue: LOC-Depfa Bank PLC, 3.550%, 12/5/07 (a) New York City, Jay Street Project: LOC-Bank of America, 3.540%, 12/5/07 (a) LOC-Depfa Bank PLC: 3.530%, 12/3/07 (a) 3.540%, 12/3/07 (a) 3.490%, 12/5/07 (a) Jay Street Development Corp., Certificates Facilities Lease Revenue, New York City, Jay Street Project, LOC-Depfa Bank PLC, 3.530%, 12/3/07 (a) Total Government Facilities Hospitals  5.5% Nassau Health Care Corp., New York Revenue, Subordinated, FSA, SPA- Dexia Credit Local, 3.450%, 12/6/07 (a) New York City, NY, Capital Resources Corp. Revenue, Loan Enhanced Assistance, LOC-Bank of America, 3.540%, 12/6/07 (a) New York State Dormitory Authority Revenue: Mental Health Facilities Improvement, FSA, SPA-Dexia Credit Local, 3.530%, 12/6/07 (a) Mental Health Services Facilities, FSA, SPA-Dexia Credit Local, 3.570%, 12/6/07 (a) See Notes to Schedule of Investments. 2 Citi New York Tax Free Reserves Schedule of Investments (unaudited) (continued) November 30, 2007 Face Amount Security Value Hospitals  5.5% (continued) Orange County, NY, IDA: $ 9,000,000 Civic Facility Revenue, Arden Hill Hospital Project, FSA, SPA-Morgan Stanley, 3.550%, 12/6/07 (a) $ Revenue, Horton Medical Center Project, FSA, SPA-Morgan Stanley Bank, 3.550%, 12/6/07 (a) Suffolk County, NY, Industrial Development Agency, Civic Facilities Revenue, Huntington Hospital, LOC-Bank of America, 3.540%, 12/5/07 (a) Total Hospitals Housing: Multi-Family  22.0% Forest City New Rochelle, NY, Revenue Certificates of Trust, Senior Certificates Beneficial Owner, LOC-Wachovia Bank NA, 3.590%, 12/6/07 (a) New York City, NY, HDC, Multi-Family Mortgage Revenue, 20 Exchange Place, LOC-Landesbank Hessen-Thuringen, 3.580%, 12/5/07 (a) New York City, NY, HDC, Multi-Family Rent Revenue, West 61 Street Apartments, FNMA, LIQ-FNMA, 3.660%, 12/5/07 (a)(b) New York City, NY, HDC: MFH Rent Revenue: 100 Jane Street Development, FNMA, 3.640%, 12/5/07 (a)(b) First Avenue Development, FNMA-Collateralized, 3.660%, 12/5/07 (a)(b) James Tower Development, FNMA, LIQ-FNMA, 3.550%, 12/5/07 (a) 2,100,000 One Columbus Place Development, FNMA-Collateralized, 3.640%, 12/5/07 (a)(b) MFH Revenue, Columbus Apartments, LIQ-FNMA, 3.540%, 12/5/07 (a) Multi-Family Mortgage Revenue, 201 Pearl Street Development, FNMA, 3.620%, 12/5/07 (a) Multi-Family Revenue, Mortgage, Reverend Ruben Diaz, LOC-Bank of America N.A., 3.620%, 12/5/07 (a)(b) Related Monterey, LIQ-FNMA, 3.540%, 12/5/07 (a) New York State HFA: 20 River Terrace Housing, LIQ-FNMA, 3.530%, 12/5/07 (a) Revenue: Normandie Court I Project, LOC-Landesbank Hessen-Thuringen Girozentrale, 3.520%, 12/5/07 (a) Victory Housing, LIQ-FHLMC, 3.680%, 12/5/07 (a)(b) West 17th Street Housing, LOC-Landesbank Baden-Wurttemberg, 3.660%, 12/5/07 (a)(b) Service Contract Revenue, LOC-Westdeutsche Landesbank, 3.550%, 12/5/07 (a) New York State Housing Finance Agency: 750 Sixth Avenue, FNMA-Collateralized, 3.580%, 12/5/07 (a)(b) Refunding, Economic Development and Housing, FGIC, SPA-Dexia Credit Local, 3.530%, 12/5/07 (a) Tribeca Green Housing, LOC-Landesbank Hessen-Thuringen, 3.520%, 12/5/07 (a) Revenue: 88 Leonard Street Housing, LOC-Landesbank Hessen-Thuringen, 3.490%, 12/5/07 (a) 600 West 42nd Street, LOC-Bank of New York, 3.630%, 12/5/07 (a)(b) 1500 Lexington Associates LLC, Remarketed 4/15/04, LIQ-FNMA, 3.670%, 12/5/07 (a)(b) Clinton Green South Housing, LOC-Bank of America NA, 3.580%, 12/5/07 (a)(b) 3,500,000 See Notes to Schedule of Investments. 3 Citi New York Tax Free Reserves Schedule of Investments (unaudited) (continued) November 30, 2007 Face Amount Security Value Housing: Multi-Family  22.0% (continued) New York, NY, HDC: $ 20,000,000 MFH Revenue, 90 West St., LIQ-FNMA, 3.620%, 12/5/07 (a) $ Mortgage Revenue, The Crest, LOC-Landesbank Hessen-Thuringen, 3.580%, 12/5/07 (a) Total Housing: Multi-Family Housing: Single Family  5.5% New York State Housing Finance Agency: Revenue: 188 Ludlow Street Housing, LOC-Landesbank Hessen-Thuringen, 3.620%, 12/5/07 (a)(b) Clinton Green North Housing, LOC-Bank of America, 3.580%, 12/5/07 (a)(b) Victory Housing, Credit Enhanced by FNMA, 3.680%, 12/5/07 (a)(b) Service Contract Revenue, Refunding, LOC-Westdeutsche Landesbank, 3.530%, 12/5/07 (a) New York State Mortgage Agency Revenue, Homeowner Mortgage, SPA- Dexia Credit Local, 3.570%, 12/3/07 (a)(b) Total Housing: Single Family Industrial Development  8.0% Albany, NY, Industrial Development Agency, Civic Facility Revenue: Living Residential Corporation Project, LOC-HSBC Bank USA N.A., 3.560%, 12/6/07 (a) Teresian House, LOC-Citizens Bank NA, 3.590%, 12/6/07 (a) Hempstead, NY, IDA Revenue, Refunding, Trigen Nassau Energy, LOC- Societe Generale, 3.580%, 12/5/07 (a)(b) Liberty, NY, Development Corp. Revenue, 377 Greenwich LLC, LOC-Wells Fargo Bank N.A., 3.480%, 12/6/07 (a) Monroe County, NY, IDA Revenue, Margaret Woodbury Strong, LOC- JPMorgan Chase, 3.560%, 12/6/07 (a) Monroe County, NY, Industrial Development Agency, Civic Facility Revenue, Continuing Development Services Inc. Project, LOC-Citizens Bank N.A., 3.590%, 12/6/07 (a) Oneida County, NY, Industrial Development Agency, Civic Facility Revenue, Mohawk Valley, St. Lukes, LOC-Bank of America N.A., 3.570%, 12/6/07 (a) Rockland County, NY, IDA, IDR, Intercos America Inc. Project, LOC-HSBC Bank USA N.A., 3.750%, 12/6/07 (a)(b) Suffolk County, NY, IDA, IDR, Spellman/Merrill, Realty, LOC-HSBC Bank USA N.A., 3.750%, 12/6/07 (a)(b) Trust for Cultural Resources, NYC Revenue, WNYC Radio Inc., LOC- Wachovia Bank, 3.590%, 12/6/07 (a) Total Industrial Development Miscellaneous  1.4% Board of Cooperative Educational Services, NY, Sole Supervisory District, RAN, 4.000% due 6/27/08 Capital District Regional Off Track Betting Corp. New York, LOC-Bank of America, 3.530%, 12/6/07 (a) Commonwealth of Puerto Rico, TRAN, LOC-Bank of Nova Scotia, 4.250% due 7/30/08 Total Miscellaneous Pre-Refunded  0.1% New York State Dormitory Authority Revenue, Long Island Jewish Medical Center, MBIA, 5.000% due 7/1/08 See Notes to Schedule of Investments. 4 Citi New York Tax Free Reserves Schedule of Investments (unaudited) (continued) November 30, 2007 Face Amount Security Value Public Facilities  3.1% $ 285,000 New York City, NY, Trust for Cultural Resources, Revenue, Asia Society, LOC-JPMorgan Chase, 3.530%, 12/6/07 (a) $ New York State Dormitory Authority Revenue, Metropolitan Museum of Art, 3.550%, 12/5/07 (a) New York, NY, TFA, LIQ-Lloyds TSB Bank PLC, 3.570%, 12/5/07 (a) Total Public Facilities Transportation  8.8% MTA of New York, Revenue: LOC-BNP Paribas, 3.560%, 12/3/07 (a) Refunding, FSA, SPA-Westdeutsche Landesbank, 3.550%, 12/6/07 (a) MTA, NY, Revenue: Dedicated Tax Fund, AMBAC, SPA-Wachovia Bank, 3.570%, 12/6/07(a) LOC-BNP Paribas, 3.580%, 12/3/07 (a) Refunding, AMBAC, SPA-Landesbank Hessen-Thuringen Grozentrele, 3.500%, 12/6/07 (a) TECP, LOC-ABN AMRO, 3.500% due 12/6/07 MTA, NY, Service Contract Revenue, FGIC, 5.000% due 1/1/08 New York State Thruway Authority Service Contract Revenue, Refunding, Local Highway & Bridge, 5.000% due 3/15/08 Triborough Bridge & Tunnel Authority, NY, Revenue: Refunding: MTA Bridges Tunnels, FSA, SPA-JPMorgan Chase, 3.550%, 12/5/07 (a) SPA-ABN AMRO Bank N.V., 3.530%, 12/6/07 (a) SPA-Landesbank Baden-Wurttemberg, 3.540%, 12/6/07 (a) SPA-Dexia Credit Local, 3.580%, 12/5/07 (a) Total Transportation Utilities  5.2% Long Island, NY, Power Authority: Electric System Revenue: FSA, SPA-Dexia Credit Local, 3.570%, 12/5/07 (a) MBIA, 5.000% due 4/1/08 LOC-Bayerische Landesbank, 3.530%, 12/5/07 (a) LOC-Bayerische Landesbank & Landesbank Baden-Wurttemberg, 3.530%, 12/5/07 (a) LOC-JPMorgan Chase, Landesbank Baden-Wurttemberg, 3.520%, 12/5/07 (a) LOC-State Street Bank & Trust Co., 3.540%, 12/3/07 (a) LOC-Westdeutsche Landesbank, 3.540%, 12/5/07 (a) New York State Energy Research & Development Authority, Revenue, Consolidated Edison Co., LOC-Wachovia Bank N.A., 3.530%, 12/5/07 (a) 2,425,000 Total Utilities Water & Sewer  4.3% New York City, NY, Municipal Water Finance Authority, SPA-Dexia Credit Local, 3.580%, 12/6/07 (a) New York City, NY: MFA Water & Sewer System Revenue, Second General Resolution, SPA- Bank of Nova Scotia, 3.520%, 12/3/07 (a) See Notes to Schedule of Investments. 5 Citi New York Tax Free Reserves Schedule of Investments (unaudited) (continued) November 30, 2007 Face Amount Security Value Water & Sewer  4.3% (continued) $ 500,000 Municipal Water Finance Authority, Water & Sewer System Revenue, SPA-Dexia Credit Local, 3.530%, 12/3/07 (a) $ Total Water & Sewer TOTAL INVESTMENTS  96.4% (Cost  $917,335,433#) Other Assets in Excess of Liabilities  3.6% TOTAL NET ASSETS  100.0% $ (a) Variable rate demand obligations have a demand feature under which the Fund can tender them back to the issuer on no more than 7 days notice. Date shown is the date of the next interest rate change. (b) Income from this issue is considered a preference item for purposes of calculating the alternative minimum tax (AMT). # Aggregate cost for federal income tax purposes is substantially the same. Abbreviations used in this schedule: AMBAC - Ambac Assurance Corporation - Insured Bonds BAN - Bond Anticipation Notes CSD - Central School District FGIC - Financial Guaranty Insurance Company - Insured Bonds FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association FSA - Financial Security Assurance - Insured Bonds GO - General Obligation HDC - Housing Development Corporation HFA - Housing Finance Authority IDA - Industrial Development Authority IDR - Industrial Development Revenue LGAC - Local Government Assistance Corporation LIQ - Liquidity Facility LOC - Letter of Credit MBIA - Municipal Bond Investors Assurance Corporation - Insured Bonds MFA - Municipal Finance Authority MFH - Multi-Family Housing MTA - Metropolitan Transportation Authority RAN - Revenue Anticipation Notes SPA - Standby Bond Purchase Agreement TAN - Tax Anticipation Notes TECP - Tax Exempt Commercial Paper TFA - Transitional Finance Authority TRAN - Tax and Revenue Anticipation Notes UFSD - Unified Free School District VRDO - Variable Rate Demand Obligation See Notes to Schedule of Investments. 6 Citi New York Tax Free Reserves Schedule of Investments (unaudited) (continued) November 30, 2007 Ratings Table (November 30, 2007) (unaudited) S&P/Moodys/Fitch A-1 % VMIG 1 NR SP-1 MIG1 AA/Aa AAA/Aaa % As a percentage of total investments. S&P primary rating; Moodys secondary, then Fitch. See pages 8 and 9 for definitions of ratings. See Notes to Schedule of Investments. 7 Bond Ratings (unaudited) The definitions of the applicable rating symbols are set forth below: Standard & Poors Ratings Service (Standard & Poors) Ratings from AA to CCC may be modified by the addition of a plus (+) or minus () sign to show relative standings within the major rating categories. AAA  Bonds rated AAA have the highest rating assigned by Standard & Poors. Capacity to pay interest and repay principal is extremely strong. AA  Bonds rated AA have a very strong capacity to pay interest and repay principal and differ from the highest rated issues only in a small degree. A  Bonds rated A have a strong capacity to pay interest and repay principal although they are somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher rated categories. BBB  Bonds rated BBB are regarded as having an adequate capacity to pay interest and repay principal. Whereas they normally exhibit adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for bonds in this category than in higher rated categories. BB, B, CCC, CC and C  Bonds rated BB, B, CCC, CC and C are regarded, on balance, as predominantly speculative with respect to capacity to pay interest and repay principal in accordance with the terms of the obligation. BB represents the lowest degree of speculation and C the highest degree of speculation. While such bonds will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. D  Bonds rated D are in default and payment of interest and/or repayment of principal is in arrears. Moodys Investors Service (Moodys) Numerical modifiers 1, 2 and 3 may be applied to each generic rating from Aa to Caa, where 1 is the highest and 3 the lowest ranking within its generic category. Aaa  Bonds rated Aaa are judged to be of the best quality. They carry the smallest degree of investment risk and are generally referred to as gilt edge. Interest payments are protected by a large or by an exceptionally stable margin and principal is secure. While the various protective elements are likely to change, such changes can be visualized as most unlikely to impair the fundamentally strong position of such issues. Aa  Bonds rated Aa are judged to be of high quality by all standards. Together with the Aaa group they comprise what are generally known as high grade bonds. They are rated lower than the best bonds because margins of protection may not be as large as in Aaa securities or fluctuation of protective elements may be of greater amplitude or there may be other elements present which make the long-term risks appear somewhat larger than in Aaa securities. A  Bonds rated A possess many favorable investment attributes and are to be considered as upper medium grade obligations. Factors giving security to principal and interest are considered adequate but elements may be present which suggest a susceptibility to impairment some time in the future. Baa  Bonds rated Baa are considered as medium grade obligations, i.e., they are neither highly protected nor poorly secured. Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Ba  Bonds rated Ba are judged to have speculative elements; their future cannot be considered as well assured. Often the protection of interest and principal payments may be very moderate and therefore not well safeguarded during both good and bad times over the future. Uncertainty of position characterizes bonds in this class. 8 Bond Ratings (unaudited)(continued) B  Bonds rated B generally lack characteristics of desirable investments. Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. Caa  Bonds rated Caa are of poor standing. These may be in default, or present elements of danger may exist with respect to principal or interest. Ca  Bonds rated Ca represent obligations which are speculative in a high degree. Such issues are often in default or have other marked short-comings. C Bonds rated C are the lowest class of bonds and issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. Fitch Ratings Service (Fitch)Ratings from AA to CCC may be modified by the addition of a plus (+) or minus () sign to show relative standings within the major rating categories. AAA  Bonds rated AAA have the highest rating assigned by Fitch. Capacity to pay interest and repay principal is extremely strong. AA  Bonds rated AA have a very strong capacity to pay interest and repay principal and differ from the highest rated issues only in a small degree. A  Bonds rated A have a strong capacity to pay interest and repay principal although they are somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher rated categories. BBB  Bonds rated BBB are regarded as having an adequate capacity to pay interest and repay principal. Whereas they normally exhibit adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for bonds in this category than in higher rated categories. BB, B, CCC and CC  Bonds rated BB, B, CCC and CC are regarded, on balance, as predominantly speculative with respect to capacity to pay interest and repay principal in accordance with the terms of the obligation. BB represents a lower degree of speculation than B, and CC the highest degree of speculation. While such bonds will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. NR  Indicates that the bond is not rated by Standard & Poors, Moodys or Fitch. Short-Term Security Ratings (unaudited) SP-1  Standard & Poors highest rating indicating very strong or strong capacity to pay principal and interest; those issues determined to possess overwhelming safety characteristics are denoted with a plus (+) sign. A-1  Standard & Poors highest commercial paper and variable-rate demand obligation (VRDO) rating indicating that the degree of safety regarding timely payment is either overwhelming or very strong; those issues determined to possess overwhelming safety characteristics are denoted with a plus (+) sign. VMIG 1  Moodys highest rating for issues having a demand feature VRDO. MIG1  Moodys highest rating for short-term municipal obligations. P-1  Moodys highest rating for commercial paper and for VRDO prior to the advent of the VMIG 1 rating. F1  Fitchs highest rating indicating the strongest capacity for timely payment of financial commitments; those issues determined to possess overwhelming strong credit feature are denoted with a plus (+) sign. 9 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies Citi New York Tax Free Reserves (the Fund) is a separate non-diversified series of Legg Mason Partners Money Market Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended, (the 1940 Act) as an open-end management investment company. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Money market instruments are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates fair value. This method involves valuing portfolio securities at their cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Funds use of amortized cost is subject to its compliance with certain conditions as specified by Rule 2a-7 under the 1940 Act. (b) Fund Concentration. Since the Fund invests primarily in obligations of issuers within New York, it is subject to possible concentration risks associated with economic, political, or legal developments or industrial or regional matters specifically affecting New York. (c) Security Transactions. Security transactions are accounted for on a trade date basis. 10 ITEM 2. CONTROLS AND PROCEDURES. (a) The registrants principal executive officer and principal financial officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a- 3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the 1940 Act and 15d-15(b) under the Securities Exchange Act of 1934. (b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are likely to materially affect the registrants internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Legg Mason Partners Money Market Trust By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: January 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: January 28, 2008 By: /s/ Frances M. Guggino Frances M. Guggino Chief Financial Officer Date: January 28, 2008
